Citation Nr: 0120302	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-00 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.  

2.  Entitlement to service connection for a dysthymic 
disorder (claimed as a chronic disability due to an 
undiagnosed illness manifested by memory loss, lack of 
concentration, fatigue, weight gain/loss, depression, mood 
swings and/or insomnia).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant reportedly joined the Army National Guard 
(ARNG) in August 1971; he then served on active duty for 
training from October 1971 to February 1972.  He continued to 
serve in the ARNG until June 1991, when he was ordered to 
active duty in support of Operation Desert Shield/Storm.  He 
served in Southwest Asia from July to October 1991, and then 
he was released from active duty in May 1992.  He retired 
from the ARNG in April 1993.  Thus, the appellant's only 
period of active military service for VA purposes extended 
from June 1991 to May 1992.  See 38 C.F.R. § 3.6(a) (2000).  
The current claims are based solely upon this period of 
active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Huntington Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appeal has been certified to the Board by the RO for 
appellate consideration of the issues listed on the cover 
page of this decision.  In April 2000, a hearing was held at 
the RO before a Decision Review Officer, and a transcript of 
that hearing is of record.  A subsequent request by the 
appellant for a personal or video hearing at the RO before a 
Board Member was withdrawn in 
April 2001.  

In November 2000, the appellant was issued a statement of the 
case concerning the issues of entitlement to service 
connection for chronic obstructive pulmonary disease (claimed 
as a lung disorder due to environmental hazards), for dysuria 
(claimed as an undiagnosed illness), for arthralgia of 
multiple joints with flu-like symptoms, and for a total 
disability rating based upon individual unemployability 
(TDIU) including extra-schedular consideration pursuant to 
38 C.F.R. § 3.321.  The record certified to the Board does 
not reflect a timely substantive appeal with respect to any 
of these issues.  Consequently, the Board has not acquired 
appellate jurisdiction over these issues.  See 38 C.F.R. 
§§ 20.200-20.202; see also Roy v. Brown, 5 Vet. App. 554 
(1993) (a timely substantive appeal is a jurisdictional 
requirement for appellate review by the Board).  

The issues relating to service connection for tension 
headaches, for a dysthymic disorder, or for an undiagnosed 
illness manifested by memory loss, lack of concentration 
fatigue, depression, mood swings or insomnia are the subject 
of the REMAND portion of this decision.  Only the claim 
pertaining to weight gain/loss is being decided by the Board 
at the present time.  This is being separated out from the 
dysthymic disorder, as it is not currently shown, as is 
explained in greater detail.

VA has a duty to assist in the development of facts relating 
to all of these claims.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled with respect to the weight gain/loss claim.  This 
is especially true in view of the finding of no chronic 
pathology.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant was 
notified by means of statements of the case and supplements 
thereto of the evidence needed to substantiate this claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed pertaining to 
the weight gain/loss claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  The appellant 
has not referenced any unobtained evidence that might aid the 
weight gain/loss claim or that might be pertinent to the 
basis for the denial of that claim.  The facts concerning the 
appellant's weight at any given time are not in dispute and 
fail to show that he has a chronic disability manifested by 
weight gain/loss for which service connection would be 
appropriate at this time.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and the further 
expending of VA's resources is not warranted pertaining to 
the weight gain/loss claim.  Although the Board has denied 
the weight gain/loss claim on grounds different from the RO, 
no prejudice to the appellant will result since the facts are 
not in dispute, and the legal consequences of those facts are 
indisputable.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The appellant does not have a chronic disability manifested 
by either weight gain or weight loss, or both.  


CONCLUSION OF LAW

Entitlement to service connection for a chronic disability 
manifested by weight gain or weight loss, or both, is not 
established.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.317 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  The aforementioned factual basis 
may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

It is fundamental that service connection is only appropriate 
for a chronic disability.  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be appropriate for Persian Gulf 
veterans who exhibit objective symptoms of chronic disability 
resulting from an undiagnosed illness manifested by such 
signs or symptoms as abnormal weight loss (but not weight 
gain).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Finally, service connection is only appropriate for 
disability resulting from a disease contracted or aggravated, 
or for personal injury suffered or aggravated, in service.  
38 U.S.C.A. § 1110.  Mere symptoms or somatic complaints 
without any underlying pathological process do not qualify as 
a "disability" for service connection purposes.  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  

In February 1995, the appellant originally claimed 
entitlement to service connection for a disability manifested 
by weight gain, although weight gain is not generally 
associated with any disease or pathological process except 
obesity; this was later amended to include weight loss as 
well when the clinical evidence would no longer support the 
original claim.  In the present case, the appellant's weight 
is shown to have fluctuated over the years, but no underlying 
malady or pathological process (including an undiagnosed 
illness) has been identified by competent medical evidence as 
the cause of this phenomenon; nor is the appellant shown to 
have a chronic disability resulting from an undiagnosed 
illness manifested by abnormal weight loss, as required under 
38 C.F.R. § 3.317.  

Thus, on a periodic ARNG medical examination in 1978, the 
appellant reportedly weighed 175 pounds; 197 pounds in 1982; 
186 pounds in 1983; and 209.5 pounds in 1987.  In May 1992, 
at the time of his separation from active duty, the 
appellant's weight was measured as 212 pounds.  In November 
1992, on another periodic ARNG examination, he weighed 216 
pounds.  

On a VA General Medical examination of the appellant in April 
1995, he reportedly weighed 241.5 pounds.  A VA outpatient 
treatment report dating from March 1997 indicates that he 
weighed 255 pounds at that time.  On another VA General 
Medical examination in September 1997, the appellant's weight 
was recorded as 226 pounds; and by May 1998, he had dropped 
to 214 pounds.  In October 1998, he was back to "around 
235" pounds.  Then, on a VA hypertension examination in 
January 2000, the appellant's weight was reported to be 203 
pounds.  On a VA examination of the appellant in April 2000, 
he reportedly weighed 245 pounds.  

None of the physicians who have treated or examined the 
appellant over the years has expressed any concern that this 
pattern of weight fluctuations is pathological in nature.  In 
fact, there is no competent medical evidence to indicate the 
presence of an underlying malady or pathological process 
causing these fluctuations.  In the absence of such medical 
evidence, the Board must conclude that the appellant's 
relatively gradual weight fluctuations over the years are 
within normal limits and do not represent a disability of any 
kind.  It is further noted that, contrary to his contentions, 
the appellant began to gain weight long before he was called 
to active duty in June 1991.  

The Board has both noted and considered the appellant's 
contentions that his weight fluctuations have occurred 
without any change in his diet or level of activity.  See, 
e.g., appellant's list of symptoms since 1995, received in 
November 1999.  This falls far short of establishing that 
these weight fluctuations are the result of an identifiable 
pathological process.  Moreover, it must be pointed out that 
these allegations have not been objectively verified or 
proven.  In fact, the appellant is known to have experienced 
a marked decrease in his general level of activity in the 
period from 1992-95, when his spinal arthritis and disc 
problems increased in severity to the point that they 
prevented him from continuing his employment as a coal miner 
or, in the opinion of his treating physician at the time, 
from pursuing other employment.  See the letter from I.A.K. 
Rana, M.D., dated in March 1994.  The appellant has 
repeatedly acknowledged that his last employment as a miner 
was terminated in 1993 due to excessive absenteeism because 
he could no longer sustain the level of physical activity 
required by that employment.  See, e.g., April 2000 
transcript, p. 12.  Probably not coincidentally, this period 
of decreased activity corresponds with a period of weight 
gain by the appellant.  

The appellant does not have a chronic disability manifested 
by either weight gain or weight loss or a combination of 
both.  He certainly does not exhibit the pattern of abnormal 
weight loss required for consideration under 38 C.F.R. 
§ 3.317.  Based upon the current evidentiary record, he is 
not shown to have a "disability" manifested by weight 
gain/loss for which service connection would be appropriate.  


ORDER

The appeal seeking service connection for a chronic 
disability manifested by weight gain/loss is denied.  


REMAND

The appellant has been diagnosed as having a dysthymic 
disorder on a July 1997 VA mental examination and by his VA 
treating psychiatrist.  The RO has noted and informed the 
appellant that, as specified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., 1994 (DSM-IV), 
virtually all of his somatic complaints are contemplated by, 
and included in, this diagnosis.  See DSM-IV 300.4.  

The appellant disagrees with this diagnosis and has submitted 
a January 2000 letter from a social worker at the local Vet 
Center which reflects an Axis I diagnoses of a post-traumatic 
stress disorder to be ruled out (PTSD, R/O); recurrent major 
depression; alcohol dependence, in remission (per client); 
and panic disorder.  This individual's medical qualifications 
for making these psychiatric diagnoses is not apparent from 
the current record, and the appellant has reported that this 
individual may have been utilizing the outdated and 
superceded provisions of DSM-III, rather than DSM-IV.  See 
p. 2 of a document dated April 11, 2000 and identified as a 
"Summary of lack of concentration, weight gain/loss, 
depression, mood changes, sleep disorder, anxiety."  
(Another one-page document with the same date and heading was 
also submitted by the appellant at the same time.)  

Also submitted by the appellant is a copy of the results of a 
Minnesota Multiphasic Personality Inventory (MMPI) 
administered to the appellant at the Vet Center in November 
1999.  This report reflects major Axis I diagnoses of 
somatization disorder and hypochondriasis, with multiple 
other psychiatric diagnoses and personality disorders for 
consideration.  To put it bluntly, this report is not at all 
favorable to the appellant's claim.  

In June 2000, the appellant submitted a report of an April 
2000 psychiatric evaluation by a private psychiatrist 
reflecting a clinical impression (not a diagnosis) of 
neurotic depression, which is not set forth as such in DSM-
IV.  

The Board also notes that, contrary to the appellant's 
assertions (see pp. 4-5 of the 8-page written statement by 
the appellant on VA Form 21-4138, dated in June 1998), he 
appears to have a long history of severe alcohol dependence.  
For example, the State of West Virginia reported in March 
1994 that his driver's license and privileges had been 
permanently and continuously revoked since March 1985; and 
that this revocation action was based upon arrests for 
driving under the influence of alcohol (DUI) in December 1984 
and November 1988; a conviction for DUI in March 1993 in the 
State of Virginia; and another arrest for DUI in West 
Virginia in December 1993.  On a VA mental examination in 
July 1997, the appellant reported that he began drinking at 
the age of 14.  He has long carried an Axis I diagnosis of 
alcohol dependence/abuse, currently in remission (per report 
of the patient).  See also the Discharge Summary from St. 
Albans Psychiatric Hospital, dated in August 1993.  It 
appears not unlikely that some of the appellant's numerous 
subjective complaints ( memory loss, lack of concentration, 
fatigue, mood swings, etc.) may well be attributable, in 
whole or in part, to his history of alcohol abuse.  Further 
clarification on this point would be most helpful to the 
Board.  

It is further noted that the appellant's headaches, which 
have been described as tension headaches, as occipital 
headaches and as parietal headaches, have been attributed at 
different times to his hypertension (in which case service 
connection under 38 C.F.R. § 3.310(a) would be appropriate), 
or to his nonservice-connected cervical spinal problems.  

The Board believes that it would be helpful to have a Board 
of Psychiatrists review the record and clarify the current 
psychiatric diagnosis and whether it includes some or all of 
the appellant's subjective complaints-specifically, memory 
loss, lack of concentration, fatigue, depression, mood 
swings, and insomnia.  If not, then one or more knowledgeable 
physicians should clarify which, if any, of the those 
subjective complaints, as well as the appellant's headaches, 
are referable to a recognized diagnosis and which, if any, 
are referable to an undiagnosed illness.  

Accordingly, the remaining issues on appeal are remanded to 
the RO for the following further actions:  

1.  The RO should first review the claims 
file and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should also refer to 
any pertinent guidance, including Federal 
Regulations, that has been or is 
subsequently provided.  

2.  The RO should next refer the entire 
claims file to a Board of Psychiatrists 
for their review and preparation of a 
written medical opinion concerning the 
identity of the appellant's current 
psychiatric diagnosis and whether or not 
this diagnosis includes some or all of 
his subjective complaints-specifically, 
memory loss, lack of concentration, 
fatigue, depression, mood swings, and 
insomnia.  If any of these complaints are 
not included in the current psychiatric 
diagnosis, the Board of Psychiatrist 
should clearly identify them.  

3.  If the Board of Psychiatrists 
concludes that certain of the appellant's 
subjective complaints are not included in 
the current psychiatric diagnosis, then 
the RO should refer the entire claims 
file to one or more staff physicians with 
experience and expertise in Persian Gulf 
illnesses for a written medical opinion 
as to which, if any, of these complaints 
(specifically, memory loss, lack of 
concentration, fatigue, depression, mood 
swings, and insomnia) or the appellant's 
headaches are the result of a recognized 
diagnosis (which should be specifically 
identified) and which, if any, of these 
complaints (specifically, memory loss, 
lack of concentration, fatigue, 
depression, mood swings, and insomnia) or 
the appellant's headaches are 
attributable to an undiagnosed illness.  
Further examination and testing of the 
appellant is not required unless the 
reviewing physician[s] feel that such 
additional evidentiary development is 
necessary in order to answer the Board's 
questions.  

4.  The RO should then review the entire 
evidentiary record and readjudicate the 
claims currently in appellate status.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



